Case 1:19-cv-00650-NGG-PK Document 25 Filed 01/27/20 Page 1 of 1 PageID #: 73
                                                                                    ATTORNEYS AT LAW
                                                                                    90 PARK AVENUE
                                                                                    NEW YORK, NY 10016-1314
                                                                                    212.682.7474 TEL
                                                                                    212.687.2329 FAX
                                                                                    WWW.FOLEY.COM

                                                                                    WRITER’S DIRECT LINE
                                                                                    212.338.3582
                                                                                    smadavo@foley.com EMAIL

                                                                                    CLIENT/MATTER NUMBER
                                                                                    062530-0250
                                                          January 27, 2020


 Via ECF

 The Honorable Peggy Kuo
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                  Re:      Jamison v. Target Corporation,
                           Case No. 1:19-cv-00650 (NGG)(PK)

 Dear Judge Kuo:

         We represent Defendant Target Corporation (“Target”) in the above-referenced action, and
 we are submitting this letter, pursuant to your local rules, requesting an extension of 30 days to serve
 interrogatories and document requests. The current deadline to serve the discovery requests is
 January 29, 2020. The new proposed deadline would be February 28, 2020. There have been no
 previous requests for an adjournment of this deadline. The Plaintiff consents to this extension.

        The parties are requesting this extension because Plaintiff has filed a letter requesting a pre-
 motion conference for leave to make a Motion to Amend the Complaint, including the addition of a
 second named plaintiff as well as new claims. The parties have conferred and agreed to the filing of
 an amended complaint, but the operative pleading has not yet been filed.

       Once the amended complaint is filed, Target intends to make a motion to dismiss the
 amended complaint and seek a full stay of discovery.

        This extension should not affect any other scheduled dates in this matter. The parties thank
 the Court for its attention to this matter.

                                                          Respectfully Submitted,

                                                          /s/ Sara P. Madavo
                                                          Sara P. Madavo

 cc:       Spencer Sheehan
           Sheehan & Associates, P.C.
           Counsel for Plaintiff (via ECF)

BOSTON                  JACKSONVILLE         MILWAUKEE             SAN DIEGO            TALLAHASSEE
BRUSSELS                LOS ANGELES          NEW YORK              SAN FRANCISCO        TAMPA
CHICAGO                 MADISON              ORLANDO               SHANGHAI             TOKYO
DETROIT                 MIAMI                SACRAMENTO            SILICON VALLEY       WASHINGTON, D.C.
                                                                                                              4828-0135-5699
